Citation Nr: 9909926	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-00 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for residuals of a right 
inguinal herniorrhaphy, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1951 to 
November 1954.

This matter comes to the Board from an October 1997 decision 
by the VA RO which denied an increased (compensable) rating 
for residuals of a right inguinal herniorrhaphy.  In April 
1998 the RO increased the rating to 10 percent, and the 
veteran continues to appeal for a higher rating.


FINDING OF FACT

The veteran's residuals of a right inguinal herniorrhaphy are 
manifested by neuropathy of the right ilioinguinal nerve, 
equivalent to a painful scar, without recurrence of the 
hernia.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right inguinal herniorrhaphy are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7338, § 4.118, Code 7804, § 4.124a, Code 8630 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from August 1951 to 
November 1954.  During service he underwent a right inguinal 
hernioplasty in October 1953; the wound healed uneventfully, 
and there were no further abnormal findings relative to the 
condition.  The November 1954 service separation examination 
noted a normal abdomen and genitourinary system.  

In June 1959 the RO granted service connection for residuals 
of a right inguinal herniorrhaphy, and a 0 percent rating was 
assigned.

In May 1997 the veteran filed his claim for an increased 
rating for residuals of the right inguinal herniorrhaphy.  

VA outpatient treatment records show the veteran was 
treatment for right inguinal pain from December 1996 to 
December 1997.  His treatment included trigger point 
injections, application of a TENS unit, and pain medication.  
The predominant assessment was a neuroma in the right 
inguinal herniorrhaphy scar.

On a June 1997 VA examination, the veteran reported he had 
had no relief following the right inguinal herniorrhaphy in 
service.  He said he sought treatment for his symptoms and 
had been told he had some nerve injury from the right 
inguinal herniorrhaphy.  The only positive finding on 
examination was that there seemed to be some tenderness in 
the right inguinal region, particularly in the medial portion 
of the herniorrhaphy scar in the right lower quadrant and on 
palpation of the inguinal canal.  The diagnosis was right 
groin pain status post right inguinal herniorrhaphy in 1953.  
The examiner said that it was unclear whether the pain was 
secondary to postoperative changes or other abnormalities.

The veteran testified at a hearing at the RO in March 1998.  
He related that he had pain from the operation site around 
his back and had pain into his genital region.  He described 
how his pain limited his daily activities.

On an April 1998 VA nerve examination, the veteran reported 
that he continued to pain and discomfort in the groin area 
even after his right inguinal herniorrhaphy.  He reported 
that the pain extended into the right side of his penis, down 
his right medial thigh, up to the hip area, and around to the 
sacrum.  He said the pain was exacerbated by stretching and 
lifting.  His gait was carried out with only a hint of a limp 
when trying to extend his leg too far either anteriorily or 
posteriorily.  Deep tendon reflexes were symmetrical.  
Sensation was intact in the penis and medial right thigh.  
Muscle strength was normal.  The examiner said the findings 
were consistent with a neuropathy of the ilioinguinal nerve 
that historically was associated with a stretching injury and 
inguinal hernia repair.

In April 1998 the RO hearing officer granted an increased 10 
percent rating for residuals of the right inguinal 
herniorrhaphy.

II.  Analysis

The veteran's claim for an increase in a 10 percent rating 
for residuals of a right inguinal herniorrhaphy is well 
grounded, meaning plausible; the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with this claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of rating disabilities which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

A 0 percent rating is assigned for an inguinal hernia when it 
is small, reducible, or without true herniation, or when it 
is not operated but remediable.  A 10 percent evaluation is 
warranted for a recurrent postoperative inguinal hernia which 
is readily reducible and well supported by a truss or belt.  
A 30 percent evaluation is assigned for a small recurrent 
postoperative hernia or an unoperated irremediable hernia, 
which is not well supported by a truss or is not readily 
reducible.  38 C.F.R. § 4.114, Diagnostic Code 7338.

A 10 percent rating may be assigned for a superficial scar 
which is tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Code 7804.

The maximum rating provided for severe to complete paralysis 
of the ilioinguinal nerve is 10 percent.  A 0 percent rating 
is warranted for mild to moderate paralysis.  38 C.F.R. § 
4.124a, Code 8530.  Codes 8630 and 8730 pertain to neuritis 
and neuralgia of the ilioinguinal nerve, respectively, and 
provide the same ratings.

Recent medical evidence, including VA examinations in 1997 
and 1998, does not show any recurrence of the right inguinal 
hernia which was repaired in service.  If the condition is 
rated under Code 7338, a 0 percent rating is warranted.  The 
veteran's symptoms of right inguinal pain are attributed to 
neuropathy of the ilioinguinal nerve (or a neuroma at the 
site of the right inguinal herniorrhaphy scar).  The current 
10 percent rating is the highest for ilioinguinal nerve 
impairment and contemplates severe to complete paralysis (or 
neuritis and neuralgia) of the nerve.  A higher rating is not 
provided under Codes 8530/8630/8730.  The veteran's condition 
is equivalent to a tender and painful scar, for which a 10 
percent rating could alternatively be assigned under Code 
7804.  In light of the rule against pyramiding of ratings, 
38 C.F.R. § 4.14, a separate rating under the scar code is 
not permitted as the medical evidence shows that pain in the 
right groin area is the same whether it is attributed to the 
scar itself or to the ilioinguinal neuropathy. 

The weight of the evidence is against a rating higher than 10 
percent for residuals of a right inguinal herniorrhaphy.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).









ORDER

An increased rating for residuals of a right inguinal 
herniorrhaphy is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

